DETAILED ACTION

Examiner’s Remarks
Regarding the amendment filed 10/12/2021:
The cancellation of claims 1-15 is acknowledged and accepted.
The addition of new claims 16-30 is acknowledged and accepted.  It is noted that claims 16-30 claim the same subject matter as original claims 1-15 however with corrections that overcome the claim objections and 35 U.S.C. 112(b) rejection(s) that were set forth in the office action dated 3/30/2021.
The amendment to the title and abstract is acknowledged and accepted.  In view of these amendments, the objections to the abstract and title in the office action dated 3/30/2021 is hereby withdrawn.

In view of the applicant’s 102(b)(2)(c) statement, the rejection of claims 1-15 under 35 U.S.C. 103 over Vleurinck et al. in view of Wildschut has been withdrawn.   However, upon further consideration, a new ground(s) of rejection for claims 22-24 (original claims 7-9) is made in view of newly cited references Takada (US 2008/0289312), Rittenhouse et al. (US 2011/0016840), Bloch (US 2006/0048497), Speleers (US 2008/0282665), and Chung et al. (US 2010/0325770)..

Terminal Disclaimer
The terminal disclaimer filed on 6/30/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,290,918 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 appears to be incomplete.  Claim 19 recites “wherein the antenna comprises the, and wherein the metal wires…”  It is unclear what limitation is before the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 27-30, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugata (US 2006/0290497) in view of Wildschut (US 6,710,253).
With respect to claims 16 and 27-30, Sugata discloses a radio frequency identification (RFID) tag, comprising:
a transponder chip (20) ([0211], [0225]); and 
an antenna (12) ([0211], [0223], [0225]); 
wherein the antenna is coupled to the transponder chip ([0211], [0225]); and
wherein the antenna comprises a metal wire or a strand of metal wires ([0226]).
Sugata also discloses a label having a textile carrier (4) and the claimed RFID tag ([0217], [0222]), and the antenna is integrated into the textile carrier ([0222]).  Sugata also discloses an apparel product having the claimed RFID tag ([0210], [0216], [0220]).  
Sugata fails to expressly disclose the structure and material of the metal wire(s).  
	Sugata discloses the antenna, e.g. metal wire, is made of electrically conductive fiber material that is woven or knitted ([0223], [0226]).  Wildschut teaches it is well known in the art for an electrically conductive rope or wire, which is able to be knitted or braided, to comprise fibers (filaments 3) having a core-sheath structure, wherein the core-sheath structure comprises a core and a sheath layer, wherein the core is provided out of a first metal (conduction zone 4 made of copper), wherein a full circumference of the core is surrounded by the sheath layer (support zone 5); wherein the sheath layer is provided out of stainless steel; and wherein the first metal has electrical conductivity higher than stainless steel (col. 1, lines 13-15; col. 3, lines 22-39; col. 3, line 58 – col. 4, line 2; col. 5, lines 36-43).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to modify the metal wire(s) to comprise(s) a core-sheath structure, wherein the core-sheath structure comprises a core and a sheath layer, wherein the core is provided out of a first metal, wherein the core has its full circumference surrounded by the sheath layer, wherein the sheath layer is provided out of stainless steel; wherein the first metal has electrical conductivity higher than stainless steel, wherein the first metal is copper, in order to provide an antenna with good 
	With respect to claim 17, the modified Sugata discloses in Wildschut the antenna can have a diameter less than 250 µm (0.2 mm) (Wildschut: col. 5, lines 52-55).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugata modified by Wildschut as applied to claim 16 above, and further in view of Rietzler et al. (US 2010/0001078).
With respect to claim 18, Sugata addresses all the limitations of claim 65, and further discloses in Wildschut the ratio of the area of the core to the area of the sheath layer out of stainless steel is more than 1.2 (sheath is not more than 20% of the area of the combined core and sheath, thus the claimed ratio is necessarily greater than 1.2) (Wildschut: col. 4, lines 44-46).
However, Sugata fails to expressly disclose the antenna comprises a strand of metal wires.
	Nevertheless, it is well known in the art for a core of an antenna which is formed as a rope to comprise a strand of wires (35), as taught by Rietzler et al. ([0030], Fig. 6).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the core of the antenna to comprise a strand of wires in order to predictably provide an electrically conductive rope as the antenna.

Claim 19, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugata modified by Wildschut as applied to claim 16 above, and further in view of Rietzler et al., Teng et al. (US 2014/0209690) and Lai et al. (US 2011/0303751).
With respect to claim 19, as best understood, Sugata addresses all the limitations of claim 16.
However, Sugata fails to expressly disclose the antenna comprises the strand of metal wires, wherein the metal wires have a diameter less than 30 µm.
	Nevertheless, it is well known in the art for a core of an antenna which is formed as a rope to comprise a strand of wires (35), as taught by Rietzler et al. ([0030], Fig. 6). Teng et al. teaches it is well known in the art for a core wire of a metal wire yarn to have a diameter of 0.02 mm ([0011], [0012].  Lai et al. teaches it is well known in the art that degree of sensitivity of the antenna is dependent on a diameter of a metalized thread antenna ([0040]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the core of the antenna to comprise a strand of wires in order to predictably provide an electrically conductive rope as the antenna, wherein the metal wires have a diameter less than 30 µm, in order to provide an electrically conductive rope as the antenna while having a desired degree of sensitivity.

Claim 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugata modified by Wildschut as applied to claim 16 above, and further in view of .
With respect to claims 20 and 21, the modified Sugata addresses all the limitations of claim 16.
	However, the modified Sugata fails to expressly disclose the antenna comprises an insulating polymer layer surrounding the metal wire or the strand of metal wires, wherein the insulating polymer is provided by a wrap of one or of a plurality of yarns; or wherein the insulating polymer layer is provided by a wrap of one or of a plurality of polymer tapes.
	Sunshine et al. teaches it is well known in the art for a conductive yarn to have an insulating polymer layer surrounding the metal wire or the strand of metal wires, wherein the insulating polymer is provided by a wrap of one or of a plurality of yarns, thereby shielding the interior conductive fibers from view (col. 4, lines 27-36; col. 5, lines 1-27; col. 6, lines 42-49; Figs. 7 and 9).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna to comprise an insulating polymer layer surrounding the metal wire or the strand of metal wires, wherein the insulating polymer is provided by a wrap of one or of a plurality of yarns, in order to shield the antenna from view.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugata modified by Wildschut and further modified by Sunshine et al. as applied to claim 21 above, and further in view of Takada (US 2008/0289312).

	However, the modified Sugata fails to expressly disclose the one or a plurality of yarns or the one or a plurality of polymer tapes is/are wrapped around the metal wire or around the strand of metal wires with more than 1000 turns per meter length of the metal wire or the strand of metal wires.
	Takada teaches it is well known in the art to wrap a fiber core with a plurality of polymer yarns (fiber 2a, 2b) with more than 1000 turns per meter length of the core depending on the use of the yarn ([0049], [0050], [0052], [0053]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one or a plurality of yarns or the one or a plurality of polymer tapes to be wrapped around the metal wire or around the strand of metal wires with more than 1000 turns per meter length of the metal wire or the strand of metal wires depending on the desired application while preventing surface exposure of the core-sheath structure, as taught by Takada ([0053]).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugata modified by Wildschut and further modified by Sunshine et al. as applied to claim 21 above, and further in view of Takada and Rittenhouse et al. (US 2011/0016840).
With respect to claim 23, the modified Sugata addresses all the limitations of claim 21.
	However, the modified Sugata fails to expressly disclose the metal wire or around the strand of metal wires is/are wrapped by a first yarn or by a first tape in S-
Takada teaches it is well known in the art to wrap a fiber core with a first yarn in a clockwise direction, and to wrap the fiber core with a second yarn in a counterclockwise direction ([0049], [0050], [0052], [0053]).  It is well known in the art that an S-direction is a clockwise direction and a Z-direction is a counterclockwise direction, as taught by Rittenhouse et al. ([0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the metal wire or around the strand of metal wires to be wrapped by a first yarn or by a first tape in S-direction, and wherein the strand of metal wires is/are wrapped by a second yarn or by a second tape in Z-direction, in order to prevent surface exposure of the core-sheath structure while preventing deterioration of the knitting processability and deterioration of the putting-on-feeling and use-feeling, as taught by Takada ([0052], [0053]).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugata modified by Wildschut and further modified by Sunshine et al. as applied to claim 21 above, and further in view of Bloch (US 2006/0048497).
With respect to claim 23, the modified Sugata addresses all the limitations of claim 21.
	However, the modified Sugata fails to expressly disclose the metal wire or around the strand of metal wires is/are wrapped by a first yarn or by a first tape in S-
	Bloch teaches it is well known in the art to wrap a metal wire or strand of metal wires by a first insulating polymer tape (201) in S-direction, and by a second insulating polymer tape (202) in Z-direction ([0036], Fig. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to wrap a metal wire or strand of metal wires by a first tape in S-direction, and by a second tape in Z-direction, in order to provide a textile thread with a core and sheath surrounding the core which provides improved tensile strength, as taught by Bloch ([0006], [0036]).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugata modified by Wildschut and further modified by Sunshine et al. and further modified by Bloch as applied to claim 23 above, and further in view of Speleers (US 2008/0282665) and Takada.
With respect to claim 24, the modified Sugata addresses all the limitations of claim 20.
	However, the modified Sugata fails to expressly disclose a number of turns per meter with which the first yarn or the first tape is wrapped around the metal wire or around the strand of metal wires is the same as a number of turns per meter with which the second yarn or second tape is wrapped around the metal wire or around the strand of metal wires.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a number of turns per meter with which the first yarn or the first tape is wrapped around the metal wire or around the strand of metal wires to be the same as a number of turns per meter with which the second yarn or second tape is wrapped around the metal wire or around the strand of metal wires, in order to provide a covering to prevent surface exposure of the core-sheath structure depending on the desired application, as taught by Takada ([0053]).

Claims 20 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugata modified by Wildschut as applied to claim 16 above, and further in view of Kish et al. (US 2006/0022893).
With respect to claims 20 and 25, the modified Sugata addresses all the limitations of claim 16.
	However, the modified Sugata fails to expressly disclose the antenna comprises an insulating polymer layer surrounding the metal wire or the strand of metal wires, wherein the insulating polymer layer is provided by a polymer coating.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna to comprise an insulating polymer layer surrounding the metal wire or the strand of metal wires, wherein the insulating polymer layer is provided by a polymer coating, in order to reduce “skin effect” detrimental to an antenna’s electrical performance.

Claims 20 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugata modified by Wildschut as applied to claim 16 above, and further in view of Chung et al. (US 2010/0325770).
With respect to claims 20 and 25, the modified Sugata addresses all the limitations of claim 16.
	However, the modified Sugata fails to expressly disclose the antenna comprises an insulating polymer layer surrounding the metal wire or the strand of metal wires, wherein the insulating polymer layer is provided by a polymer coating.
	It is well known in the art to provide an insulating polymeric coating (e.g. PTFE) to conductive portion (metal portion 1212a) of a conductive yarn (1212) in order to shield the human body from electromagnetic wave generated from a conductive portion of a yarn, as taught by Chung et al. ([0049]-[0051], Fig. 5)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna to comprise an insulating .

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugata modified by Wildschut as applied to claim 16 above, and further in view of Rietzler et al. and Rommel et al. (US 2010/0068495).
With respect to claim 26, the modified Sugata addresses all the limitations of claim 16.
However, the modified Sugata fails to expressly disclose the antenna comprises a strand of metal wires, and wherein the metal wires have a hexagonal cross section.
	Nevertheless, it is well known in the art for a core of an antenna which is formed as a rope to comprise a strand of wires (35), as taught by Rietzler et al. ([0030], Fig. 6).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the core of the antenna to comprise a strand of wires in order to predictably provide an electrically conductive rope as the antenna.
The combined teachings of the modified Sugata and Rietzler et al. disclose the invention set forth above, however they fail to expressly disclose the metal wires have a hexagonal cross section.
Rommel et al. teaches it is well known in the art to arranged filaments in a compact hexagonal arrangement for the purpose of having optimal use of filament strength and improved fatigue life ([0005]).
.

Response to Arguments
Applicant’s arguments with respect to claim(s) 19 have been considered but are moot in view of new grounds of rejection (new claim 19 is missing a limitation/appears to be incomplete and thus different than original claim 4).

Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive.
In response to applicant's argument that Wildschut is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Wildschut is considered to be in the same field of endeavor as the claimed invention of conductive structures, e.g. conductive wire structures, even if it addresses a different problem of being used, e.g. be used in an electric fence instead being used an RFID tag.  Additionally, the reference is reasonably pertinent to the problem faced by the inventor of providing a durable structure – the applicant desires a durable conductive wire structure, e.g. antenna, with good conductivity (applicant’s specification [0005]), and the conductive wire structure of Wildschut provides a resilient, e.g. good .
The applicant argues that there is no motivation to combine In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Wildschut teaches providing the claimed structure of copper core with a stainless steel sheath for providing a conduction structure that has good conductivity while providing good mechanical properties, e.g. resistance to tensile and bending loads, while also being corrosion resistant (col. 3, line 58 – col. 4, line 15).  As such, since Sugata teaches a conductive structure being used in a clothing item, good corrosion resistance would be desirable when out in the rain or the item is being washed, in addition to its durability.  As such, the applicant’s argument is not persuasive and the rejection(s) is/are maintained.
It is noted that the applicant is arguing the combination of original claim 4 with respect to the insulating polymer layer.  However, it appears this is in error since original In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  It appears that the applicant is trying to incorporate adding an insulating polymer layer to the wire in an electrical fence setting, however Wildschut was not used to teach this environment of an electrical fence but rather merely used to teach that is well known in the art to use the claimed conductive structure of a wire having a copper core and a stainless steel sheath to provide good conductivity and good mechanical properties of the wire/rope/tape.  Therefore, the applicant’s argument is not persuasive and the rejection(s) is/are maintained.

Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUEZU ELLIS whose telephone number is (571)272-2868. The examiner can normally be reached Monday - Friday, 11:00 am - 7:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUEZU ELLIS/Primary Examiner, Art Unit 2876